                                                                                                     FILED
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case



                                         UNITED STATES DISTRICT                              oUTHERN
                                                                                                [ ,u.s.  DISTRICT COURT
                                                                                                     DISTRICT OF CAUFORNIA
                                            SOUTHERN DISTRICT OF CALIFO                                                   DEPUTY
              UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                    v.                              (For Offenses Committed On or After November 1, 1987)
           MARIO SANTIAGO-VELASQUEZ (1)
                                                                       Case Number:         3:19-CR-00988-GPC

                                                                    Aron Lee Israelite
                                                                    Defendant's Attorney
USMNurnber                          08725-379
D ­
THE DEFENDANT:
IZl pleaded guilty to count(s)            1 of the Superseding Information

D     was found guilty on count(s)
      after a plea of not gUilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section I Nature of Offense                                                                                     Count
8: 1325 - Improper Entry By An Alien (Felony)                                                                              Is




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

IZl Count(s)         Underlying Information                   is          dismissed on the motion of the United States.

IZl   Assessment: $100.00 - Waived


D     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZl   Fine waived                    Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notifY the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notifY the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   July]2 2019
                                                                    Date of Imposition of Sentence


                                                                          K2d-C£
                                                                   HON. GONZALO P. CURIEL                      '
                                                                   UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                MARIO SANTIAGO-VELASQUEZ (1)                                             Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-00988-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 15 months as to count Is




 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o     The court makes the following recommendations to the Bureau of Prisons:




 o     The defendant is remanded to the custody of the United States MarshaL

 o     The defendant must surrender to the United States Marshal for this district:
             at                            A.M.               on
                ------------------                                 -------------------------------------
       o     as notified by the United States MarshaL

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons:
       o     on or before
       o     as notified by the United States MarshaL
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------------------                    -------------------------------
 at ______________________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 19-CR-00988-GPC
